0ffift'fi,ir,*$Lt

            lln tbt @nite! $txteg {.uurt of fe[erut                   @tufmg
                                            No. 16-1682C
                                        (Filed June 5,2017)
                                      NOT FOR PUBLICATION
********tkrl********                                                  FILED
                                                                    JiJil   - 5 2Bi7
JULIAN MARCUS RAVEN.                                               U.S, COURT OF
                                                                  FEDERAL CLAIMS
                         Plaintiff,



THE UNITED STATES,

                         Defendant.

!k***************




                                             ORDER
           Proplaintiff Julian Marcus Raven has moved for the transfer of this case
                    se
to the United States District Court for the District of Columbia due to lack of
subject matter jurisdiction, under 28 U.S.C. $ 1631. Plaintiff correctly notes that
this Court's jurisdiction is limited by the Tucker Act, Pl.'s Mot. Trans. at 2, which
confers jurisdiction over monetary claims brought against the United States
"founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort." 28
U.S.C. S 1a91(a)(1); see also United States u. Testan, 424 U .5. 392, 398 (1976);
Contreras u. United States,64 Fed. CI. 583, 588 (2005); Eastport Stearnship Corp. u.
United Sta,tes, 372 F.2d 1002, 1007 (Ct. Cl. 1976) (explaining that our court does not
have jurisdiction to hear "every claim involving or invoking the Constitution").

        Section 1631 permits this Court to transfer a case, "if it is in the interest of
justice," to any federal court "in which the action . . . could have been brought at the
time it was filed." 28 U.S.C. S 1631. In order to transfer a claim, this Court must
determine that: (1) our court lacks subject matter jurisdiction; (2) the claim could
have been brought in the transferee court at the time the case was fiIed; and
(3) transfer is in the interest ofjustice. Rodriguez u. United States, 862 F.2d 1558,
 1559-60 (Fed. Cir. 1988); see also Albino u. United States, IO4 Fed. Cl. 801, 817
(20rD-
        With regard to this Court's jurisdiction, the only proper defendant in the
Court of Federal Claims is the United States. See Stephenson u. United States,58
Fed. CI. 186, 190 (2003). Plaintiff names in his complaint numerous government
officials along with the National Portrait Gallery and the United States Congress.
While claims against the National Portrait GaIIery and the United States Congress
could possibly be construed as being brought against the United States government,
the majority of plaintiff's claims are against individual defendants, over which this
Court does not have jurisdiction.
       Moreover, the claims pleaded by Mr. Raven do not fall under this Court's
subject matter jurisdiction. First, plaintiff cannot base our jurisdiction on violations
of 42 U.S.C. $ 1983, as claims under the Civil Rights Act are vested exclusively in
the district courts. See Jefferson u. United States, IO4 Fed. Cl. 81, 89 (2012); Marlin
u. United States,63 Fed. Cl. 475,476 (2005) ("[T]he Court does not have jurisdiction
to consider civil rights claims brought pursuant to 42 U.S.C. SS 1981, 1983, or 1985
because jurisdiction over claims arising under the Civil Rights Act resides
exclusively in the district courts."). Furthermore, 42 U.S.C. $ 1983 only applies to
actions ofstate and local, not federal, officials. See Griffith u. United Srores, No. 14-
793C, 2015 WL 1383959, at *2 (Fed. CI. Mar. 20,2015).

        Second, punitive damages sound in tort and are thus not within our
jurisdiction. See Thompson u. United States,229 Ct. Cl. 789, 790 (1982). Third,
plaintiff alleges violations of the First Amendment, which is not money-mandating.
 United States u. Connolly,716 F.2d 882, 887 (Fed. Cir. 1983); see also Le Blanc u.
 United States,50 F.3d L025, 7028 (Fed. Cir. 1995) (holding that the jurisdiction of
the Court of Federal Claims is limited to claims under constitutional provisions
which are "money-mandating"). Finally, plaintiff cites 5 U.S.C S 552, 5 U.S.C S 706,
15 U.S.C $80a-35, 18 U.S.C $ 1001, 28 U.S.C. S 959,29 U.S.C S1105, and 29 U.S.C
$ 1109, none of which are money-mandating statutes. Plaintiff himself recognrzes
this, declaring in his amended complaint that this Court does not have jurisdiction
over his claims. Pl.'s Amend. Comp. at 4.
        Next it must be determined whether any of these claims could have been
brought in the transferee court. Rodriguez,862 F.2d at 1560. In the government's
response, it took no position on whether the Court should grant plaintiff's motion to
transfer --- acknowledging, however, that plaintiff s amended complaint describes
actions occurring in the District of Columbia and asserts claims under the
Administrative Procedure Act (APA), 5 U.S.C $ 552, which are within the
jurisdiction of district courts. See Resp. at 2. While our court does not have
jurisdiction over any of plaintiff's claims, plaintiff could have brought his APA
claims in the District Court for the District of Columbia. Therefore, the plaintiff
presents claims that are within the jurisdiction of the requested transferee court.

        Finally, the Court must find that transferring this case is "in the interest of
justice." 28 U.S.C. $ 1631. This standard is very subjective and has been treated
with wide latitude by this and other federal courts. See, e,E.,Auto Europe, LLC u.
Conn. Indem. Co.,32l F.3d 60, 64 (lst Cir. 2003). A transfer is not "in the interest
ofjustice" where the allegations contained in the complaint fail to state a claim on
the merits. See Galloway Farms, Inc. u. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987) ("The phrase'if it is in the interest ofjustice'relates to claims which are
nonfrivolous and as such should be decided on the merits.") (citing Zinger Constr.
 Co. u. United States,753 F.2d 1053, 1055 (Fed. Cir. 1985)); Faulhner u. United
 States, 43 Fed. Cl. 54, 56 (1999) ("If such transfer 'would nevertheless be futile
given the weakness of plaintiffs case on the merits,'the deciding court may decline
to transfer the case and dismiss it.") (quoting Siegal u. United States,38 Fed. Cl.
 386, 390-91 (1997)). Mister Raven's claims appear to have suffrcient factual
support --- he has alleged specific instances of government actions, which could
plausibly form a basis for relief. See Ashcroft u. Iqbal, 556 U.S. 662' 678 (2009).
Accordingly, transfer to the district court is appropriate.

                                    CONCLUSION

       The plaintiff's motion to transfer this case to the United states District court
for the District of columbia is GRANTED. AII other pending motions are DENIED
as moot. The Clerk shall transfer the case

IT IS SO ORDERED.




                                            .)